Citation Nr: 1527484	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hand disability, to include as secondary to the service-connected shoulder and/or upper back disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to September 1970.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was remanded for further development in July 2013 as will be explained below. 

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hand disability is due to his service-connected right shoulder (right shoulder impingement syndrome) and/or upper back (multilevel cervical stenosis) disabilities.  

The claim was remanded in July 2013 in part because the Board noted that it was unclear whether the September 2012 VA examiner had adequately considered and addressed whether the Veteran's service-connected shoulder disability has aggravated his bilateral hand disability.  

The Veteran was afforded another VA examination in September 2013.  The examiner appears to have attempted to discuss aggravation, although she checked the box that stated the claimed condition clearly an unmistakably existed prior to service and was clearly and unmistakable not aggravated beyond its natural progression by an in-service injury, event, or illness, despite there being no indication that the Veteran's hand disability pre-existed service.  Thus this statement appears to be in error.  The examiner then went on to provide the rationale that the Veteran's degenerative arthritis changes noted in the hands are currently mild and not uncommon in a person in their sixties and that degenerative arthritis is not a systemic condition and cannot travel from one joint to another.  Even if this rationale is meant to address the examiner's belief that the Veteran's bilateral hand arthritis was not aggravated by his shoulder or upper back disabilities, the rationale provided does not go towards aggravation of the Veteran's hand disability, but instead again refers to causation.  Therefore, upon remand, an addendum opinion should be provided to specifically address whether the Veteran's hand disability is aggravated beyond its natural progression by either his service-connected shoulder or upper back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter to the examiner that conducted the September 2013 examination (or a suitable substitute) to obtain an addendum.  If the clinician determines that a new VA examination is necessary in order to provide the requested information, then one should be scheduled.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the electronic claims file, housed in VBMS and Virtual VA.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Specifically, the examiner must determine the following:

Is it at least as likely as not that the Veteran's bilateral hand arthritis is due to or caused by the service-connected right shoulder impingement syndrome or multilevel cervical stenosis?  The September 2013 medical opinion indicated that mild degenerative arthritis is more likely due to age related changes and other mechanical stresses following active service.  It is unclear whether the service-connected right shoulder impingement syndrome or multilevel cervical stenosis resulted in mechanical stress on the hands which resulted in arthritis.  

Is it at least as likely as not that the Veteran's service-connected right shoulder impingement syndrome or multilevel cervical stenosis aggravated any current bilateral hand arthritis?  The September 2013 medical opinion indicated that degenerative arthritis cannot travel from one joint to another, however, it is unclear if the bilateral hand arthritis is aggravated by the right shoulder impingement syndrome or multilevel cervical stenosis through some other means.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the bilateral hand disability (i.e., a baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions, which may include citations to supporting factual data/medical literature.

2.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




